Citation Nr: 0512537	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on housebound 
status.  




ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel






INTRODUCTION

The appellant is a veteran who had recognized active service 
from November 1941 to August 1942 and from August 1945 to 
February 1946.  From April 1942 to August 1942 he was a 
prisoner of war of the Japanese Imperial Government.  The 
case is before the Board of Veterans' Appeals (Board) from an 
October 2001 decision of the Manila Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for ischemic heart disease as a residual of 
beriberi, rated 100 percent disabling effective March 9, 
2001, and denied SMC based on a need for regular aid and 
attendance or on housebound status.  The issue set forth on 
the title page is all that remains of this appeal, for 
although the veteran appealed the effective date of the award 
of service connection for ischemic heart disease, he withdrew 
said appeal in October 2002.  This case was previously before 
the Board in November 2003, when it was remanded to the RO to 
provide notice of the Veterans Claims Assistance Act of 2000 
(VCAA), and to advise the veteran of the evidence "he needs 
to establish entitlement to [SMC] . . . and of his and VA's 
respective responsibilities in evidence development . . . ."  
The November 2003 remand directives have been accomplished, 
and the case is now before the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
ischemic heart disease as a residual of beriberi, rated 100 
percent, and anxiety disorder, rated 10 percent.  

2.  The veteran's service-connected disabilities do not 
prevent him from tending to most daily care needs without 
regular personal assistance from others, nor do they render 
him unable to protect himself from the hazards or dangers 
incident to his daily environment, or confine him to his 
home; he is not bedridden.




CONCLUSION OF LAW

SMC based on the need for regular aid and attendance or on 
housebound status is not warranted.  38 U.S.C.A. §§ 1114(l)-
(s), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case, and the requirements therein 
appear met.  

Well-groundedness is not an issue.  Pursuant to a directive 
of the November 2003 Board remand, the veteran was provided 
VCAA notice in April 2004 correspondence from the RO.  (He 
was also provided VCAA notice in April 2001 correspondence 
from the RO, although that notice was sent in relation to his 
claim of service connection for ischemic heart disease).  
Although he was provided VCAA notice subsequent to the RO 
determination appealed, he is not prejudiced by any notice 
timing defect.  He was notified (in the October 2001 
decision, in an August 2002 statement of the case (SOC), and 
in a supplemental SOC (SSOC) issued in August 2004) of 
everything required, and has had ample opportunity to 
respond/supplement the record.  Specifically, the April 2004 
correspondence informed him of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  

Regarding content of notice, the SOC and the SSOC informed 
the veteran of what the evidence showed.  He was advised by 
the April 2004 correspondence that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The correspondence 
advised him of what the evidence must show to establish 
entitlement to the benefit sought, and what information or 
evidence VA needed from him.  Everything submitted to date 
has been accepted for the record and considered.  While the 
veteran was not advised verbatim to submit everything he had 
pertaining to his claim, he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  

The claim has been reviewed de novo (see August 2004 SSOC).  
Regarding the duty to assist, the Board directed additional 
development in November 2003.  The development, to include 
notice of the VCAA (as it pertains specifically to the issue 
at hand), and VA examination with a medical opinion as to the 
veteran's functional limitations and the level of care he 
requires, has been completed and the additional evidence has 
been considered by the RO.  VA has obtained all identified 
records it could obtain.  Evidentiary development is complete 
to the extent possible; VA's duties to notify and assist are 
met.  The Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the appellant for the Board 
to do so.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  
April 14, 2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

By an April 1995 rating decision, the RO granted service 
connection for anxiety neurosis, rated 10 percent; and by the 
October 2001 RO decision now on appeal service connection was 
granted for ischemic heart disease as a residual of beriberi, 
rated 100 percent.  (Notably, the veteran has nonservice-
connected disabilities including peripheral neuropathy, 
peptic ulcer disease, irritable bowel syndrome, 
malnutrition/avitaminosis, intestinal parasitism, 
degenerative arthritis, and bilateral cataracts.)

On VA examination in May 2001, the veteran complained of 
shortness of breath on walking long distances or climbing 
approximately 5-10 steps of stairs.  He also complained of 
chest heaviness on exertion.  He was not taking any heart 
medication.  He was able to perform ordinary physical 
activities, and more than light manual labor was considered 
feasible (based on service connected disability).  
Examination showed no evidence of congestive heart failure, 
and was negative for orthopnea and paroxysmal nocturnal 
dyspnea.  The examiner noted that the veteran was 82 years 
old, was arthritic, and had eczematous dermatitis of the 
right foot.  An electrocardiogram showed right ventricular 
hypertrophy.  The diagnosis was arteriosclerotic heart 
disease (ASHD), and right ventricular hypertrophy (not in 
failure).  

In a May 2002 medical certificate, a private physician 
reported that he had treated the veteran for "polyarthritis 
with concomitant hypotension (low blood pressure)."  

On VA aid and attendance/housebound examination in July 2002, 
the examiner was informed that ischemic heart disease as a 
residual of beriberi, rated 100 percent and anxiety neurosis, 
rated 10 percent, were service connected.  The veteran was 
accompanied by his daughter and grandson.  The examiner noted 
that the veteran was not bedridden.  He was, however, 
wheelchair-bound.  The veteran managed his own financial 
affairs, and it was noted that he was capable of that task.  
Joint pain was noted, especially at the veteran's knees, and 
he complained of low back pain and generalized body weakness.  
He also complained of chest pain "on and off."  He was not 
taking any medication for heart disease.  He stayed home most 
of the time and watched television regularly.  He was fairly 
nourished, and walked occasionally for exercise (but with 
difficulty).  He required a walker and the support of a 
companion when walking.  

Examination revealed that the veteran was conscious, 
coherent, and oriented.  His insight and judgment appeared 
"fairly good."  The pupils of both eyes were reactive to 
light, and he had 20/200 vision bilaterally.  His heart had a 
regular rhythm and no murmurs.  He could raise his hands over 
his head, but there was slight limitation of motion of both 
shoulders due to pain.  He could feed himself as long as the 
food was served to him.  He could change his own clothes, but 
did so very slowly and with difficulty.  He could perform 
toileting and bathing, but with difficulty, and he often 
needed assistance doing so.  It was noted that the veteran 
exhibited "weakness compatible with age."  Range of motion 
of the knees was to 10 degrees of extension to 120 degrees of 
flexion.  There was slight tenderness of the hips and ankles, 
but no swelling or pedal edema.  The veteran exhibited 
moderate to severe impairment in weight bearing, balance, and 
propulsion (with support).  There was slight tenderness and 
slight limitation of motion of the lumbosacral spine, but no 
swelling was noted.  The veteran was hesitant to walk alone, 
but walked about the examination room with the support of a 
companion (and while holding onto the examination table).  
The examiner stated that the veteran would probably be 
unstable if ambulating alone.  If he held onto something, 
however, he could take a few steps, although he remained very 
unstable and had a tendency to fall.  The veteran attended 
church weekly and went to his bank monthly, again with the 
aid of a companion.  The diagnoses were ASHD (negative 
inspiratory force); anxiety neurosis; bilateral cataracts; 
arthritis (multiple); arthritis of the knees, bilaterally 
with limitation of motion; and low back pain.  The examiner 
expressly opined that the veteran's service-connected 
disabilities "probably do not render him helpless."  

On VA psychiatric evaluation in May 2004, it was noted that 
service connection was granted for anxiety neurosis.  The 
veteran reported that he was very weak and could hardly 
ambulate.  He complained of self-limiting anxiety attacks 
"every now and then."  He was not under psychiatric care 
and was not taking any psychotropic medications.  Examination 
revealed no thought process impairment; communication skills 
were intact; and he exhibited no inappropriate behavior.  He 
was oriented to person, place, and time.  There was no 
evidence of delusions, hallucinations, or speech pathology.  
Commenting on the veteran's ability to maintain minimal 
personal hygiene and to attend to other basic activities of 
daily care, the examiner reported that the veteran was 
capable of self-help and self-care.  The veteran's short term 
memory was poor, but his long term memory was intact.  He 
exhibited an euthymic mood and his affect was appropriate.  
He also exhibited good impulse control, and had no sleep 
impairment.  The examiner reported that the veteran was 
mentally competent to handle his funds, and expressly stated 
that the service-connected "anxiety neurosis has improved 
and is not at all contributing to the veteran's state of 
helplessness."  

On VA aid and attendance/housebound examination in May 2004, 
it was noted that the veteran was not institutionalized in a 
medical facility.  He was accompanied by his grandson.  He 
complained of chest pain three to four times weekly.  He also 
had knee pain bilaterally, present "since several years 
ago."  For approximately the last seven years he had been 
unable to fully extend his knees, and thus began to have 
difficulty walking.  He reportedly could not ambulate at all 
beginning two months prior to the examination.  He also 
complained of joint pains (particularly in the low back area) 
and generalized body weakness; he used Celebrex to alleviate 
body weakness and joint pains.  He reported that he stayed 
home most of the time, watched television occasionally, and 
conversed with his relatives and neighbors regularly.  

Examination revealed that the veteran had impaired vision, 
right eye 15/200, and left eye count fingers at two feet.  He 
had refused cataract surgery.  He had a regular build and a 
moderately stooped posture, and it was noted that he was 
wheelchair-bound.  He could neither stand nor walk, even with 
support.  His nutritional state was fair.  His heart had a 
normal rhythm, an apical beat was not palpable, and there was 
no murmur or orthopnea.  He was able to raise his hands over 
his head, but with slight to moderate limitation of motion of 
both shoulders.  He remained able to feed himself as long as 
his food was served to him.  He could change his upper 
clothing, with difficulty, but he needed help changing lower 
clothing.  He continued to need help with toilet functions 
and bathing.  Both knees were slightly swollen and moderately 
tender; range of motion of both knees was to 20 degrees of 
extension and to 120 degrees of flexion.  The limitation of 
motion of the knees was considered due to "likely 
contracture of the knee joints."  His ankles were slightly 
tender, bilaterally, both with no swelling or limitation of 
motion.  The lumbar spine was slightly tender and there was 
slight limitation of motion.  It was again noted that he was 
able to get to his bank monthly and attend church weekly, 
with the aid of a companion.  The diagnoses were ASHD; 
bilateral cataracts; marked degenerative arthritis of the 
knees, bilaterally, with limitation of motion and likely 
contracture; arthritis of both shoulders, the lumbosacral 
spine, and the ankles; and genu valgus of the knees, 
bilaterally.  The examiner expressly opined:

[The veteran's service-connected ischemic 
heart disease] does not likely render him 
helpless.  He has no orthopnea and [is] 
not in failure.  His need for a 
wheelchair is mainly due to his knee 
joint problems.  He needs [aid and 
attendance] due to his [nonservice-
connected disabilities] (old age, 
multiple arthritis, and marked 
[degenerative joint disease] of the 
knee[s] with [limitation of motion] and 
likely contracture.  

Legal Criteria and Analysis

If the veteran, as the result of service-connected 
disabilities has suffered the loss, or loss of use, of both  
feet or one foot and one hand, or is blind in both eyes  
(5/200 acuity or less) or is permanently bedridden or so  
helpless as to be in need of regular aid and attendance, he  
is entitled to SMC at the aid and attendance rate.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350.  

Under 38 U.S.C.A. § 1114(l), SMC is payable if the veteran, 
as the result of service-connected disability, is in need of 
regular aid and attendance.  The basic criteria for 
determining the need for regular aid and attendance pursuant 
to the provisions of 38 C.F.R. § 3.352(a), are as follows:  
an inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; frequent 
need or adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, laces at the 
back, etc.); an inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; an inability to tend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his or her daily 
environment.  "Bedridden" will be a proper basis for this 
determination.

"Bedridden" is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there is constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based upon the 
actual requirements of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).

The veteran's service connected disabilities include ischemic 
heart disease and an anxiety disorder.  There is no evidence 
that these disabilities, standing alone, prevent the veteran 
from tending to personal care functions or render him 
bedridden.  VA cardiovascular examination in May 2001 and VA 
psychiatric examination in May 2004, along with and VA aid 
and attendance/housebound examinations in July 2002 and May 
2004, do not support a determination that he is in need of 
aid and attendance due to the service connected disabilities.  
To the extent that he is unable to perform self-care 
functions fully, such is due to nonservice connected 
disabilities (primarily orthopedic), which may not be 
considered in determining entitlement to SMC.  Furthermore, 
while the veteran's loss of vision is fast approaching the 
level at which SMC would be warranted if visual loss were 
service connected, the cataracts causing his loss of vision 
are not service connected, and may not be considered in 
determining entitlement to SMC.  The evidence simply does not 
show that the veteran requires regular aid and attendance as 
a result of his service-connected disabilities.  Cleary, and 
as expressly noted on VA aid and attendance/housebound 
examination in May 2004, the veteran's need for a wheelchair 
is primarily due to his knee joint problems, and any 
perceived need for aid and attendance is solely due to the 
multiple disorders he has for which service connection has 
not been granted.  

SMC under 38 U.S.C.A. § 1114(s) (housebound rate) is payable 
when the veteran has a single service-connected disability 
rated 100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of a service-
connected disability to his or her dwelling and the immediate 
premise or, if institutionalized, to the ward or clinic areas 
and it is reasonably certain that the disability or 
disabilities and resulting confinement will continue 
throughout his or her lifetime.  38 C.F.R. § 3.350(i).  

Considering the alternate bases for establishing entitlement 
to SMC at the housebound rate, it is noteworthy at the outset 
that the veteran has a single service-connected disability 
rated 100 percent (ischemic heart disease) and has additional 
disability rated 10 percent (anxiety disorder).  These 
ratings are not in dispute.  Hence, he does not meet the 
requirement of a single disability rated 100 percent, and an 
additional service-connected disability (or disabilities) 
independently ratable at 60 percent or more.  Furthermore, he 
is not factually shown to be housebound due to service 
connected disability.  He evidently requires assistance with 
any ambulation or travel outside his home, yet it is 
indicated that he manages to attend church weekly, and he 
visits his bank monthly.  To the extent that confinement to a 
wheelchair limits his excursions from his domicile, it is 
significant that his requirement of a wheelchair has 
consistently been attributed to his orthopedic disabilities, 
which are not service connected, and may not be considered in 
determining his entitlement to SMC.  Consequently, he also 
does not meet the alternate (factually shown to be 
housebound) criteria for establishing entitlement to SMC at 
the housebound rate.  

The preponderance of the evidence is against these claims, 
and they must be denied.  


ORDER

SMC based on a need for regular aid and attendance or on 
housebound status is denied.  


	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


